Citation Nr: 1545576	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-08 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

2.  Entitlement to an increased disability rating for the service connected posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling form May 19, 2010 to November 4, 2010, 50 percent disabling from November 4, 2010 to May 8, 2010, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968. 

This matter comes from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2015, Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for ischemic heart disease and entitlement to a total disability rating based on individual unemployability as due to service connected disability (TDIU) have been claimed in submissions of April 2015 but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board has considered whether remand of the TDIU claim is appropriate, rather than referral, as contemplated by Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, although the claim for an increased evaluation for PTSD is listed on the title page of this decision, this issue is merely being addressed to ensure issuance of a Statement of the Case, and the Board presently lacks jurisdiction to consider the claim as it has not been perfected for appeal.  For this reason, the Board finds that referral is appropriate.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a rating decision of May 2014, the RO denied an increased disability rating for the RO denied an increased disability rating for the service connected posttraumatic stress disorder (PTSD).  In a VA Form 9 of February 2015, the Veteran stated that he disagreed with the RO's decision as to the disability rating for PTSD.  This is liberally construed as a notice of disagreement with the May 2014 rating decision which was received within the one year period for appeal.  A Statement of the Case (SOC) has not been issued and the Board is required to remand, rather than refer, these issues to the attention of the AOJ.  See 38 C.F.R. § 19.9(c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).

In regards to the claim for service connection for diabetes mellitus, additional relevant evidence has been submitted since the most recent supplemental statement of the case of May 2014.  These include various private treatment records which note continued treatment for diabetes mellitus, and an October 2015 Formal Finding that Sufficient Information Required to Verify Herbicide Exposure does not Exist Memo.  This Formal Finding, in part, relied on the failure earlier that month to find the USS Oriskany on the list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  The Board is concerned that the Veteran has not been advised of this formal finding or of the negative results of the RO's search.  While the Board has considered seeking a waiver of AOJ consideration administratively, this evidence was not submitted by the Veteran or his representative, but rather, was sought by the RO in an attempt to verify the Veteran's exposure to herbicides.  Given the significance of this finding, the Board finds that it is appropriate to remand this issue, so an SSOC may be issued which takes into consideration the evidence submitted since May 2014.  See 38 C.F.R. §§ 19.31, 19.37 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Furnish a Statement of the Case as to the issue of the disability rating of PTSD.  Only if the Veteran perfects an appeal should this claim be certified to the Board following completion of any necessary development.

2. Readjudicate the issue of entitlement to service connection for diabetes mellitus with consideration of all of the evidence submitted since May 2014.  If the claim remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







